Case 2:20-cv-02580-ODW-AS Document 36 Filed 04/20/20 Page 1 of 5 Page ID #:312



   1 Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
   2       A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
   3 Los Angeles, California 90010
     (323) 937-4501 Fax (888) 316-6107
   4 e-mail: baruchcohen@baruchcohenesq.com

   5 Attorney for Third-Party Plaintiffs PETER VOUTSAS aka PETER MARCO aka
     PETER MARCO EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba
   6 PETER MARCO LLC

   7
                              IN THE UNITED STATES DISTRICT COURT
   8
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9

  10
        DAVID ROVINSKY LLC, a Delaware                 USDC # 2:20-cv-02580-ODW-AS
  11    limited liability company,
  12             Plaintiff,
  13    PETER VOUTSAS aka PETER
  14
        MARCO aka PETER VOUTSAS, aka
        PETER MARCO EXTRAORDINARY
  15    JEWELS OF BEVERLY HILLS, dba                   NOTICE OF ERRATA AS TO
        PETER MARCO LLC,                               PAGES 26 AND 27 OF THE
  16                                                   THIRD-PARTY COMPLAINT
                  Defendants/Third-Party Plaintiffs,   FILED APRIL 17, 2020 [DOCKET
  17                                                   #27]
  18
        vs.

  19    JONA S. RECHNITZ, an individual;
        RACHEL RECHNITZ, an individual;
  20    LEVIN PRADO aka LEVON PRADO,
        an individual,
  21

  22
                  Third-Party Defendants.

  23

  24             Third-Party Plaintiffs PETER VOUTSAS aka PETER MARCO aka PETER

  25   MARCO EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba PETER

  26   MARCO LLC. (“Marco”) by and through his counsel of record, Baruch C. Cohen,

  27   Esq., of the Law Office of Baruch C. Cohen, APLC, hereby notifies the Court of

  28   errata regarding pages 26 and 27 of the THIRD-PARTY COMPLAINT FOR: 1.

       4/20-11:36am
Case 2:20-cv-02580-ODW-AS Document 36 Filed 04/20/20 Page 2 of 5 Page ID #:313



   1   INTENTIONAL MISREPRESENTATION & FRAUD; 2. CIVIL THEFT (PENAL
   2   CODE § 496); 3. EMBEZZLEMENT; 4. CIVIL CONSPIRACY TO COMMIT
   3   THEFT, FRAUD, AND FRAUD BY CONCEALMENT; 5. CONVERSION; 6.
   4   BREACH OF CONTRACT; 7. BREACH OF THE IMPLIED COVENANT OF
   5   GOOD FAITH AND FAIR DEALING; 8. ACCOUNT STATED; & 9.
   6   UNETHICAL BUSINESS PRACTICES IN VIOLATION OF CALIFORNIA
   7   BUSINESS & PROFESSIONS CODE § 17200 (“Third-Party Complaint”) filed
   8   April 17, 2020 at Docket #27. The images on pages 26 and 27 [Page ID#s 229 &
   9   230] overlap the text. Reformatted copies of pages 26 and 27 are attached to this
  10   Notice of Errata.
  11
       DATED:         April 20, 2020         LAW OFFICE OF BARUCH C. COHEN
  12                                         A Professional Law Corporation
  13                                         By       /S/ Baruch C. Cohen
                                                  Baruch C. Cohen, Esq.
  14                                              Attorney for Third Party Plaintiffs PETER
                                                  VOUTSAS aka PETER MARCO aka
  15                                              PETER MARCO EXTRAORDINARY
                                                  JEWELS OF BEVERLY HILLS, dba
  16                                              PETER MARCO LLC
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       4/20-11:36am
                                                -2-
Case 2:20-cv-02580-ODW-AS Document 36 Filed 04/20/20 Page 3 of 5 Page ID #:314



   1   82.       After Jona finished threatening Marco, Cohen and Anter, Jona texted Marco
   2             at 10:55pm a veiled confirmation of the conversation:
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       4/20-10:15am
                                                  -26-
Case 2:20-cv-02580-ODW-AS Document 36 Filed 04/20/20 Page 4 of 5 Page ID #:315



   1   83.       As to Jona’s threats to report Cohen to the State Bar, Jona merely introduced
   2             Cohen to Peter Marco and nothing more. Jona was never Cohen’s client, and
   3             Cohen was never Jona’s lawyer, as evidenced by Jona’s texts to Cohen.
   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       4/20-10:15am
                                                   -27-
Case 2:20-cv-02580-ODW-AS Document 36 Filed 04/20/20 Page 5 of 5 Page ID #:316



   1                                   CERTIFICATE OF SERVICE
   2           I declare that I am a citizen of the United States and I am a resident and employed in
   3
       Los Angeles, California; that my business address is 4929 Wilshire Boulevard, Suite 940,
       Los Angeles CA 90010; that I am over the age of 18 and not a party to the above-entitled
   4   action.

   5           I am employed by a member of the United States District Court for the Central
       District of California, and at whose direction I caused service of the foregoing document
   6   entitled NOTICE OF ERRATA AS TO PAGES 26 AND 27 OF THE THIRD-
   7   PARTY COMPLAINT FILED APRIL 17, 2020 [DOCKET #27] on all interested
       parties in this action by the method indicated below at the address stated below:
   8
        Anthony R Bisconti, Esq.                         Steven Jay Katzman, Esq.
   9    Bienert Katzman PC                               Bienert Katzman PC
        601 West 5th Street Suite 720                    601 West 5th Street Suite 720
  10    Los Angeles, CA 90071                            Los Angeles, CA 90071
        Email: tbisconti@bienertkatzman.com              Email: skatzman@bienertkatzman.com
  11    Attorney for Plaintiff David Rovinsky LLC        Attorney for Plaintiff David Rovinsky LLC
  12    Jason A. Levine, Esq.                            Andrew E. Erdlen, Esq.
        Hangley Aronchick Segal                          Hangley Aronchick Segal
  13    Pudlin & Schiller                                Pudlin & Schiller
        One Logan Square, 27th Floor                     One Logan Square, 27th Floor
  14    Philadelphia, PA 19103                           Philadelphia, PA 19103
        Email: jlevine@hangley.com                       Email: aerdlen@hangley.com
  15    Attorney for Plaintiff David Rovinsky LLC        Attorney for Plaintiff David Rovinsky LLC
  16    Marc S. Williams, Esq.
        Cohen Williams, LLP
  17    724 South Spring Street, 9th Floor
        Los Angeles, CA 90014
  18    Email: mwilliams@cohen-williams.com
        Attorney for Jona & Rachel Rechnitz
  19
       [X]       BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
  20             the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
                 Case Filing provision of the United States District Court General Order and the E-
  21             Government Act of 2002, which electronically notifies all parties in this case. A pdf
                 version of this document was also transmitted to counsel via electronic mail at the
  22             email address indicated above.
  23           I declare under penalty of perjury under the laws of the United States of America
       that the foregoing is true and correct. Executed on April 20, 2020 at Los Angeles,
  24   California.
  25   By: /s/ Baruch C. Cohen
          Baruch C. Cohen
  26

  27

  28

       4/20-11:36am
                                                      -3-
